Citation Nr: 0901475	
Decision Date: 01/14/09    Archive Date: 01/22/09

DOCKET NO.  05 38 560	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to an effective date earlier than November 19, 
1999 for the grant of service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

M. McPhaull, Associate Counsel


INTRODUCTION

The appellant is the surviving spouse of the veteran who had 
recognized active service from November 1941 to April 1942 
and from March 1945 to June 1946.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from an April 
2005 rating decision of the Manila Regional Office (RO) of 
the Department of Veterans Affairs (VA) which granted service 
connection for the cause of the veteran's death effective 
November 19, 1999 (the date of the appellant's claim to 
reopen).


FINDINGS OF FACT

1.  An unappealed December 1986 rating decision denied the 
appellant's claim of service connection for the cause of the 
veteran's death; an unappealed September 1987 rating decision 
reopened the claim, but continued the denial on de novo 
review; clear and unmistakable errors in those decisions has 
not been alleged.   

2.  After the September 1987 rating decision, the first 
communication from the appellant seeking to reopen her claim 
of service connection for the cause of the veteran's death 
was received on November 19, 1999.


CONCLUSION OF LAW

An effective date earlier than November 19, 1999 is not 
warranted for the award of service connection for the cause 
of the veteran's death.  38 U.S.C.A. §§ 5101, 5110, 7105 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.1, 3.152, 3.400 
(2008).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA describes VA's duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1) (including as amended effective May 
30, 2008, 73 Fed. Reg. 23353 (April 30, 2008)).  VCAA notice 
should be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

As the rating decision on appeal granted service connection 
for the cause of the veteran's death, and assigned an 
effective date for the award, statutory notice had served its 
purpose, and its application was no longer required.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd, 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  A 
September 2005 statement of the case (SOC) provided notice on 
the "downstream" issue of an earlier effective date for the 
award.  38 U.S.C.A. § 7105; see Mayfield v. Nicholson, 20 
Vet. App. 537, 542 (2006).  The appellant has had ample 
opportunity to respond.  Neither she nor her representative 
has alleged that notice in this matter was less than 
adequate.  See Goodwin v. Peake, 22 Vet. App. 128 (2008).

The appellant has not identified any pertinent evidence that 
remains outstanding.  Notably, where, as here, the claim 
seeks an earlier effective date for award, the dispositive 
evidence is generally that already of record, including the 
dates on which it was received.  Accordingly, the Board will 
address the merits of the claim.

Criteria, Evidence and Analysis

Initially, the Board notes all of the evidence in the 
veteran's claims file, with an emphasis on the evidence 
relevant to this appeal, has been reviewed.  Although the 
Board has an obligation to provide reasons and bases 
supporting its decision, there is no need to discuss, in 
detail, every piece of evidence of record.  Gonzales v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must 
review the entire record, but does not have to discuss each 
piece of evidence).  Hence, the Board will summarize the 
relevant evidence as appropriate, and the analysis below will 
focus specifically on what the evidence shows, or fails to 
show, as to the claim.

Except as otherwise provided, the effective date of an 
evaluation and award of compensation based on an original 
claim, a claim reopened after final disallowance, or a claim 
for increase will be the date of receipt of the claim or the 
date entitlement arose, whichever is the later.  38 U.S.C.A. 
§ 5110; 38 C.F.R. § 3.400.

A specific claim in the form prescribed by the Secretary must 
be filed in order for benefits to be paid to any individual 
under the laws administered by VA.  38 U.S.C.A. § 5101(a); 
38 C.F.R. § 3.151(a).  A "claim" or "application" is a formal  
or informal communication in writing requesting a 
determination of entitlement or evidencing a belief in 
entitlement to a benefit.  38 C.F.R. § 3.1(p).  An informal  
claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a).  If a formal claim is received within one year of 
an informal claim, it will be considered filed as of the date 
of receipt of the informal claim.  38 C.F.R. § 3.155.  

A December 1986 rating decision denied the appellant's claim 
of service connection for the cause of the veteran's death.  
She did not appeal that decision, and it is final.  
38 U.S.C.A. § 7105.  A September 1987 rating decision 
reopened the  claim, and denied it on de novo review.  That 
decision, likewise, was unappealed, and is final.  A final 
decision is subject to revision only by a motion of clear and 
unmistakable error (CUE).  38 U.S.C.A. §§ 7105, 5109A; see 
also Rudd v. Nicholson, 20 Vet. App. 296 (2006).  CUE in the 
September 1987 rating decision has not been alleged.  
Accordingly, that decision is a legal bar to an effective 
date of award of service connection for the cause of the 
veteran's death prior to the date of the decision. 

The appellant's next formal claim to reopen the claim of 
service connection for the cause of the veteran's death was 
received by the RO on November 19, 1999.  The only question 
before the Board at this time is whether subsequent to the 
September 1987 rating decision, and prior to November 19, 
1999, the appellant communicated an intent to reopen her 
claim seeking service connection for the cause of the 
veteran's death.  There is nothing in the record to suggest 
that she did so.  Nothing in the claims file received during 
that period of time may be construed as a formal or informal 
claim seeking to reopen the claim of service connection for 
the cause of the veteran's death.  Neither the appellant nor 
her representative has alleged that she submitted an earlier 
application to reopen the claim.

As the appellant's formal claim to reopen a claim of service 
connection for the cause of the veteran's death was received 
on November 19, 1999, and no informal claim to reopen the 
claim was received during the preceding year, the earliest 
effective date possible for the grant of service connection 
under governing law and regulations, outlined above, is the 
November 19, 1999 date assigned.  Accordingly, as a matter of 
law, the appeal seeking an effective date prior to November 
19, 1999 for the grant of service connection for the cause of 
the veteran's death must be denied.  Sabonis v. Brown, 6 Vet. 
App. 426 (1994).

ORDER

An effective date prior to November 19, 1999 for the grant of 
service connection for the cause of the veteran's death is 
denied.



____________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


